EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1105 john.mills@icrinc.com Cutera Reports Third Quarter 2012 Results Revenue Grew 28% Year-Over-Year BRISBANE, Calif., November 5, 2012 ─ Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the third quarter ended September 30, 2012. Key financial highlights for the third quarter of 2012, compared to same period last year, are as follows: · Revenue grew 28%, to $19.4 million. · Net loss was $892,000, or $0.06 per diluted share, which included $1.2 million of non-cash stock-based compensation, amortization of intangibles, and depreciation. · truSculpt product commenced shipments mid-quarter and contributed to revenue growth · Board of Directors approved a stock repurchase program for up to $10 millionpursuant to a 10b5-1 plan. Kevin Connors, president and CEO of Cutera, stated, “This is our sixth consecutive quarter of revenue growth in excess of 22%, compared to the same period one year ago.We continue to see growth in most of our major geographical regions and are pleased with the initial customer response to our mid-quarter truSculpt product launch as we enter the body contouring market.In addition, we continue to experience growing demand for Excel V, our premier vascular system” “In the third quarter of 2012, our domestic revenue increased by 29% and our international revenue expanded by 26%, when compared to the third quarter of 2011.In addition, our gross margin improved in the third quarter of 2012, compared to the second quarter of 2012. These improvements reflect the leverage in our model and resulted in positive net income after excluding non-cash items.” Mr. Connors concluded, “We believe the market outlook for aesthetic laser and other energy-based equipment continues to expand and we are well positioned to capitalize on the improving market. We remain focused on many initiatives in order to continue delivering revenue growth, improved gross and operating margins, and cash generation in the fourth quarter and beyond.” Conference Call The conference call to discuss these results is scheduled to begin at 2:00 p.m. PT (5:00 p.m. ET) on November 5, 2012. Participating in the call will be Kevin Connors, President and Chief Executive Officer, and Ron Santilli, Executive Vice President and Chief Financial Officer. The call will be broadcast live over the Internet hosted at the Investor Relations section of Cutera's website at www.cutera.com, and will be archived online within one hour of its completion through 8:59 p.m. PT (11:59 p.m. ET) on November 21, 2012. In addition, you may call 877-407-3982 to listen to the live broadcast. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning Cutera's ability to leverage its business model, increase revenue, generate additional cash, increase profitability, develop and commercialize existing and new products and applications, experience market adoption for its products, realize benefits from additional investment, and statements regarding long-term prospects and opportunities as well as the timing and expected benefits of integration activities are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause Cutera's actual results to differ materially from the statements contained herein. Potential risks and uncertainties that could affect Cutera's business and cause its financial results to differ materially from those contained in the forward-looking statements include those related to the Company’s efforts to improve sales productivity, revenue growth and profitability improvement through the leverage of its operating expenses; the Company’s ability to successfully develop and launch new products and applications and market them to both its installed base and new customers; the length of the sales cycle process; unforeseen events and circumstances relating to the Company’s operations; government regulatory actions; and those other factors described in the section entitled, “Risk Factors”in its most recent Form 10-Q as filed with the Securities and Exchange Commission on November 5, 2012. Undue reliance should not be placed on forward-looking statements, which speak only as of the date they are made. Cutera undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. Cutera's financial performance for the third quarter ended September 30, 2012, as discussed in this release, is preliminary and unaudited, and subject to adjustment. CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) September 30, June 30, September 30, Assets Current assets: Cash and cash equivalents $ $ $ Marketable investments Accounts receivable, net Inventories Deferred tax asset 49 52 17 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Deferred tax asset, net of current portion Intangibles, net Goodwill - Other long-term assets Total assets $ $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Stockholders’ equity: Common stock 14 14 14 Additional paid-in capital Retained earnings (Accumulated deficit) Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, June 30, September 30, Net revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) ) Interest and other income, net 91 Loss before income taxes ) ) ) Provision (benefit)for income taxes ) 89 Net loss $ ) $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) $ ) Weighted-average number of shares used in per share calculations: Basic and Diluted CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended September 30, June 30, September 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Tax benefit from stock-based compensation - - 5 Excess tax benefit related to stock-based compensation - - (5 ) Depreciation and amortization Other ) ) Changes in assets and liabilities: Accounts receivable ) ) ) Inventories ) Other current assets and prepaid expenses 59 Other long-term assets 22 ) ) Accounts payable 98 ) ) Accrued liabilities 78 Deferred rent ) ) (4 ) Deferred revenue ) Income tax liability 2 - (5 ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) ) Disposal of property and equipment - - 36 Proceeds from sales of marketable and long-term investments Proceeds from maturities of marketable investments Purchase of marketable investments ) ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan 12 Excess tax benefit related to stock-based compensation - - 5 Net cash provided by financing activities 12 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ CUTERA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (in thousands, except percentage data) (unaudited) Three Months Ended September 30, % of June 30, % of September 30, % of Revenue Revenue Revenue Revenue By Geography: United States $ 40% $ 40% $ 40% International 60% 60% 60% $ $ $ Revenue By Product Category: Products $ 62% $ 60% $ 59% Upgrades 3% 4% 4% Service 22% 23% 21% Titan hand piece refills 6% 6% 7% Dermal fillers and cosmeceuticals 7% 7% 9% $ $ $ Three Months Ended September 30, June 30, September 30, Pre-tax Stock-Based Compensation Expense: Cost of revenue $ $ $ Sales and marketing Research and development General and administrative $ $ $
